Citation Nr: 1039452	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  02-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 
1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, that denied the benefits sought on appeal.  In October 
2003, the Veteran testified before the Board via video conference 
and in August 2008, at a hearing held at the RO.

In an October 2008 decision, the Board denied the Veteran's claim 
for service connection for a lung disability.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Partial 
Remand, in a July 2009 Order, the Court remanded the claim for 
readjudication in accordance with the Joint Motion for Partial 
Remand. In February 2004, March 2008, and October 2008, this 
matter was remanded by the Board for further development.


FINDING OF FACT

The medical evidence does not demonstrate that the Veteran's lung 
disability was incurred in or aggravated by his active service.


CONCLUSION OF LAW

Service connection for a lung disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In July 2006, after the initial adjudication of the claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of any person, agency, or company who had 
additional records to help decide his claim.  He was informed 
that VA would review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was notified of what type of information and evidence 
he needed to substantiate a claim for an increased rating in 
March 2006, July 2006, and January 2008, should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.   38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  While 
the Veteran has testified that he was hospitalized for one week 
during service in April 1958 with pneumonia, despite numerous 
attempts, VA has been unable to obtain those records.  VA 
examinations pertinent to the Veteran's claim were obtained 
pursuant to the Board's February 2004 and October 2008 remands in 
February 2004 and January 2010.  A review of those reports of 
examination shows that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  In addition, while service medical records that show 
treatment of pneumonia in 1958 were not obtained, the January 
2010 VA examiner considered the Veteran's credible testimony that 
he was treated for pneumonia in 1958.  Thus, the examinations 
appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board finds that VA 
substantially complied with the Board's remand directives in 
further developing the Veteran's claim.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to this 
claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a lung disability.

The Veteran contends that he has a lung disability that is 
related to his service.  Specifically, he contends that he has 
bronchitis and lung infections secondary to pneumonia that he was 
treated for in 1957 or 1958 while stationed in St. Albans, 
Vermont.

The Veteran's service medical records show treatment for acute 
tonsillitis in August 1958.  In July 1959, the Veteran complained 
of chest pains which started after he went swimming.  In August 
1959, he was treated for a common cold and a head cold in October 
1960.  In addition, frequent colds and soaking sweats associated 
with respiratory infections are noted on a November 1960 
separation examination.

Private treatment records dated in August 1958 indicate a 
diagnosis of acute tonsillitis.

In April 1995, the Veteran was diagnosed with chest pain due to 
acute bronchitis and chronic obstructive pulmonary disease 
(COPD).

In a March 2003 statement, a fellow Veteran indicated that the 
Veteran was constantly sick with colds and coughs.

In October 2003, the Veteran testified that he first began having 
lung problems around April 1958 in St. Albans where he was 
treated for pneumonia.

Pursuant to the Board's February 2004 remand, the Veteran 
underwent a February 2004 VA respiratory examination at which 
time the claims file and October 2003 hearing transcript was 
reviewed.  The Veteran presented with a 46-year history of 
smoking two and a half packs of cigarettes a day, smoking a pipe, 
and chewing tobacco.  A review of the claims file showed 
diagnosis of acute tonsillitis in August 1958 and treatment for a 
common cold in August 1959 and a head cold in October 1960.  A 
November 1966 separation examination indicated treatment for 
soak-sweats with respiratory infection.  The examiner opined that 
it was not likely that the Veteran's tonsillitis or colds, which 
were upper respiratory infections that were acute and transient, 
were the cause or the sequelae presenting as COPD.  The examiner 
further opined that it was as likely as not that the Veteran's 
COPD, which was a lower airway disease, was not related to his 
service and was as likely as not related to his 46-year history 
of smoking about two and a half packs of cigarettes a day, 
smoking a pipe, and chewing tobacco.

In a March 2004 statement, the Veteran's daughter stated that he 
suffered from colds and coughing spells for which he sought 
medical treatment.

In August 2008, the Veteran testified that he had a cough since 
service and that he was hospitalized with pneumonia for a week in 
April 1958.  He further testified that he was diagnosed with COPD 
in the 1980s and had a 36-year history of smoking, as opposed to 
the 46-year history that was indicated on VA examination in 
February 2004.  The Veteran also testified that he had chest pain 
and coughing since his service.

In February 2009, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's lung disability was related 
to his claimed in-service treatment for pneumonia between 1957 
and 1958, or to any other incidents of service.  The examiner was 
also requested to consider the Veteran's lay statements regarding 
his in-service occurrence of a lung disability.  Pursuant to the 
Board's remand, in January 2010, the Veteran was afforded a VA 
respiratory examination that included a review of the claims 
file.  The examiner noted the Veteran's history of treatment for 
and diagnoses of acute tonsillitis in August 1958, a common cold 
in August 1959, a head cold in October 1960, and soaking sweats 
with respiratory infections in November 1966.  The examiner also 
addressed the Veteran's contentions that he was hospitalized with 
pneumonia for one week during service.  The Veteran also 
indicated that he was hospitalized two additional times with 
pneumonia.  However, he admitted that he was a poor historian.  
On examination, the Veteran was diagnosed with COPD that the 
examiner opined was caused by a long and extensive period of 
smoking cigarettes.  The examiner further opined that there is no 
disease or illness that occurred during service that was related 
to the Veteran's COPD.  The opinion is based on the rationale 
that the disease processes for which the Veteran was hospitalized 
during service did not have any lasting effects, but were acute 
and transitory.

The Veteran's post-service medical records are negative for a 
lung disability until many years after separation.  A significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While 
the competent medical evidence shows that the Veteran now suffers 
from a lung disability, the preponderance of the evidence does 
not show that any current lung disability was incurred in or 
aggravated during service.  Furthermore, the record includes two 
competent VA opinions that it is less likely than not that the 
Veteran's lung disability is related to his service or to 
treatment of respiratory problems during his service.  The 
opinions are supported by the rationale that the Veteran has an 
extensive history of smoking cigarettes and tobacco use and that 
the disease processes, for which he was hospitalized during 
service, were acute and transitory and did not have any lasting 
effects.  There is no contrary competent medical opinion.  In the 
absence of competent medical evidence linking any current lung 
disability to service, service connection must be denied.

The Board recognizes the contentions of the Veteran and his 
family and a friend that he has a lung disability that is related 
to his service.  However, as laypersons, neither the Veteran nor 
his family or friend are competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson 
is generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the statements of the 
Veteran, his family, and friend may be competent to support a 
claim for service connection where the events or the presence of 
a disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  The Veteran can report that he has chest pain and 
shortness of breath.  Those are subjective symptoms and not 
readily identifiable or apparent as a clinical disorder in the 
way that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, neither the Veteran 
nor his family and friend have the medical expertise to diagnose 
the nature of any current lung disability, nor do they have the 
medical expertise to provide an opinion regarding etiology.  In 
sum, the issue does not involve a simple diagnosis.  The Veteran, 
his family, and friends are competent to report that he has been 
diagnosed with a lung disability or has a cough, but, they are 
not competent to provide a medical opinion regarding its 
etiology.  While the Veteran, his family, and friend suggest that 
his lung disability is related to his service, their statements 
alone are not competent to provide the medical nexus.  As a 
result, their lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Their 
statements are less persuasive that the competent medical 
opinions of record, which are against the Veteran's claim.

Furthermore, to the extent that service connection for a lung 
disability is claimed as a result of tobacco use, the Board notes 
that service connection for a disability resulting from the use 
of tobacco during service is prohibited for claims filed after 
June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The preponderance of 
the evidence is against a finding that a lung disability was 
incurred in or aggravated by service.  Therefore, service 
connection for a lung disability is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lung disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


